Citation Nr: 9924171	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-08 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted or 
secured to reopen a claim for service connection for a 
nervous disorder for accrued benefits purposes.  

2.  Whether new and material evidence has been submitted or 
secured to reopen a claim for service connection for a kidney 
disorder for accrued benefits purposes. 

3.  Whether new and material evidence has been submitted or 
secured to reopen a claim for service connection for a back 
injury for accrued benefits purposes.

4.  Whether new and material evidence has been submitted or 
secured to reopen a claim for service connection for hearing 
loss for accrued benefits purposes.

5.  Whether new and material evidence has been submitted or 
secured to reopen a claim for service connection for tinnitus 
for accrued benefits purposes.

6.  Whether new and material evidence has been submitted or 
secured to reopen a claim for service connection for a lung 
disorder for accrued benefits purposes. 

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for accrued benefits purposes.

8.  Entitlement to service connection for a chronic 
respiratory disorder manifested as shortness of breath as a 
result of exposure to ionizing radiation for accrued benefits 
purposes.

9.  Entitlement to service connection for a skin disorder as 
a result of exposure to ionizing radiation for accrued 
benefits purposes.

10.  Entitlement to service connection for disabilities of 
the gastrointestinal system, to include uncontrollable 
bowels, a stomach disorder, an acute abdominal disorder as a 
result of exposure to ionizing radiation for accrued benefits 
purposes.

11.  Entitlement to service connection for headaches as a 
result of exposure to ionizing radiation for accrued benefits 
purposes.

12.  Entitlement to service connection for a urinary bladder 
disorder as a result of exposure to ionizing radiation for 
accrued benefits purposes.

13.  Entitlement to a compensable disability rating for 
defective vision for accrued benefits purposes.  

14.  Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1943 to August 
1946.  He died in November 1997.  The appellant is the 
veteran's surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

In December 1997, the appellant submitted a claim for 
dependency and indemnity compensation and accrued benefits.  
With respect to the accrued benefits claims, the January 1998 
rating decision listed only six issues on appeal at the time 
of the veteran's death.  However, a review of the claims 
folder revealed that the veteran had in fact perfected an 
appeal of multiple additional issues.  Specifically, the 
Board accepts the veteran's July 1996 testimony in lieu of a 
VA Form 9 to perfect his appeal with respect to the issues 
for service connection based on ionizing radiation addressed 
in the March 1996 rating decision.  These issues must be 
addressed for purposes of accrued benefits.  

In addition, in the appellant's March 1998 notice of 
disagreement, she specifically requested that she be 
scheduled for a hearing at the regional office.  The VA Form 
9 submitted in April 1998 indicated that she did not wish to 
have a hearing before a member of the Board.  There is no 
indication that the appellant withdrew her request for a 
local hearing.  The case must be remanded in order to fulfill 
this request.  

Finally, the Board notes that the RO has received 
correspondence from Disabled American Veterans (DAV), 
presumably acting as her representative in this case.  
However, a review of the claims folder only reveals a Power 
of Attorney in favor of DAV completed by the veteran.  If the 
appellant wishes to be represented by a veterans service 
organization, she must complete the appropriate form.  
38 C.F.R. §§  20.602, 20.611 (1998).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the appellant 
and ask if she wishes to be represented 
by a veterans service organization.  The 
RO should provide the appellant with the 
appropriate form for appointment of a 
veterans service organization as her 
representative.   

2.  The RO should schedule the appellant 
for a hearing at the RO.

3.  After completing any necessary 
development, the RO should readjudicate 
each of the appellant's claims for 
accrued benefits purposes as set forth 
above and the issue of entitlement to 
service connection for the cause of the 
veteran's death.  If the disposition 
remains unfavorable to the appellant, the 
RO should furnish the appellant and her 
representative, if appointed, a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


